Citation Nr: 1612341	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-26 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for a left ankle disorder.  

4.  Entitlement to service connection for transient ischemic attack (TIA).  


REPRESENTATION

Appellant represented by:	Daniel A. Shawl, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to May 1991 and October 2001 to November 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2015 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In statements of record and at the recent hearing, the Veteran raised the issue of entitlement to service connection for a right hip disorder.  This issue has not been properly developed or certified for appellate consideration.  This matter is referred to the RO for such further action as is deemed appropriate.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder" and Veterans Benefits Management System (VBMS) file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.  



REMAND

At the October 2015 videoconference hearing, the Veteran provided testimony in support of her claims of service connection for disorders of the cervical spine, left hip, and left ankle, and TIA.  Primarily, she claims that each of these conditions had its onset during active service.  She also identified outstanding non-VA treatment records from a holistic physician (unnamed) and Patricia Coleman, M.D., who treated her after service for her cervical spine, left hip, and left ankle complaints.  She also related that she had received treatment for TIA at Sparrow Hospital.  (An internet search reflects that this hospital is still in existence and located at 1215 E. Michigan Ave. in Lansing, Michigan  48912.)  

Thus, there are seemingly relevant, yet missing, private medical records with regard to each of the claims on appeal.  Under 38 C.F.R. § 3.159(c)(1) (2015), VA has a duty to assist the veteran in obtaining these potentially relevant records as they pertain to the pending claims.  On remand, VA should afford the Veteran an opportunity to submit authorization (VA FORM 21-2142) to obtain any outstanding private treatment records related to treatment of any of the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain fully executed authorizations to obtain records with regard to the private treatment of the Veteran's cervical spine, left hip, left ankle, and TIA, specifically those physicians/institution referred to by the Veteran in her 2015 testimony, as well as any additional medical care providers whose records were not previously sought or received.  Once the authorizations are received, all relevant, non-duplicative treatment records should be obtained and associated with the claims file, to include any negative responses.  


2.  The AOJ shall obtain and associate with the claims file updated VA treatment records.  

3.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  

4.  The AOJ will then readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need not take action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

